Name: Commission Regulation (EEC) No 2263/89 of 26 July 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 89 Official Journal of the European Communities No L 216/51 COMMISSION REGULATION (EEC) No 2263/89 of 26 July 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 1842/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p. 16 . (j OJ No L 180, 27. 6. 1989, p. 20. No L 216/52 Official Journal of the European Communities 27. 7. 89 ANNEX to the Commission Regulation of 26 July 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 32 from 7 to 13 August 1989 Week No 33 from 14 to 20 August 1989 Week No 34 from 21 to 27 August 1989 Week No 35 from 28 August to 3 September 1989 0204 30 00 131,785 131,785 131,785 131,785 0204 41 00 131,785 131,785 131,785 131,785 0204 42 10 92,250 92,250 92^50 92^50 0204 42 30 144,964 144,964 144,964 144,964 0204 42 50 171,321 171,321 171,321 171,321 0204 42 90 171,321 171,321 171321 171,321 0204 43 00 239,849 239,849 239,849 239,849 0204 50 51 131,785 131,785 131,785 131,785 0204 50 53 92,250 92,250 92,250 92^50 0204 50 55 144,964 144,964 144,964 144,964 0204 50 59 171,321 171,321 171,321 171321 0204 50 71 171,321 171,321 171,321 171,321 0204 50 79 239,849 239,849 239,849 239,849 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.